COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

RSS RAIL SIGNAL SYSTEMS                           §
CORPORATION  AND   JOHN
CUMMINGS,                                         §                 No. 08-12-00333-CV

                              Appellants,         §                    Appeal from the

v.                                                §             193rd Judicial District Court

CARTER   STAFFORD   ARNETT                        §                of Dallas County, Texas
HAMADA & MOCKLER, PLLC,
                                                  §                   (TC# 10-04103-L)
                                Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the portion of the trial court’s order requiring the receiver to pay

$30,000 to Appellee, and render judgment ordering the receiver to pay the remaining amount of

$103,000 to Appellants in partial satisfaction of the final judgment, in accordance with this

Court’s opinion. We further order that Appellants recover from Appellee all costs of this appeal,

for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF OCTOBER, 2014.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. Not Participating